            Case 1:20-cv-00184-DCN Document 27 Filed 05/15/20 Page 1 of 4




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
Chief, Civil Litigation Division

W. SCOTT ZANZIG, ISB #9361
DAYTON P. REED, ISB #10775
Deputy Attorneys General
954 W Jefferson, 2nd Floor
P. O. Box 83720
Boise, ID 83720-0010
Telephone: (208) 334-2400
Facsimile:    (208) 854-8073
steven.olsen@ag.idaho.gov
scott.zanzig@ag.idaho.gov
dayton.reed@ag.idaho.gov

       Attorneys for Governor of the State of Idaho Bradley Little; Sherri Ybarra; the Individual
       Members of the State Board of Education; Boise State University; Marlene Tromp; and
       the Individual Members of the Idaho Code Commission

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 LINDSAY HECOX, et al.,
                                                     Case No. 1:20-cv-00184-CWD
                        Plaintiffs,
                                                     STIPULATED MOTION RE:
       v.                                            BRIEFING SCHEDULE ON
                                                     MOTIONS
 BRADLEY LITTLE, in his official
 capacity as Governor of the State of Idaho;
 et al.,
                      Defendants.


       The parties, by and through their counsel of record, hereby stipulate and agree as follows:

       1.       Plaintiffs have filed a Motion for a Preliminary Injunction (Dkt. 22). Plaintiffs’

motion seeks an order prohibiting Defendants from implementing a newly enacted law, House Bill

500a. Plaintiffs desire to have the motion decided before August 10, 2020. The Court has set a

hearing on Plaintiffs’ preliminary injunction motion for July 22, 2020.



STIPULATED MOTION RE: BRIEFING SCHEDULE ON MOTIONS - 1
            Case 1:20-cv-00184-DCN Document 27 Filed 05/15/20 Page 2 of 4




       2.       In support of their preliminary injunction motion, with the Court’s leave (Dkt. 19)

Plaintiffs filed an overlength brief (Dkt. 22-1), and they also filed nine declarations, including five

expert declarations (Dkts. 22-2 through 22-10).

       3.       Due to the issues raised and the volume of materials Plaintiffs have filed,

Defendants believe they need an additional two weeks beyond the standard 21 days to respond to

Plaintiffs’ preliminary injunction motion. In light of this, Plaintiffs believe they need an additional

week beyond the standard 14 days to prepare and file their reply brief.

       4.       In addition to responding to the preliminary injunction, Defendants intend to file a

motion to dismiss in response to Plaintiffs’ Complaint for Declaratory and Injunctive Relief (Dkt.

1). Defendants’ response to the Complaint is currently due June 15, 2020.

       5.       In order to ensure that the Court has adequate time to consider the issues raised in

Plaintiffs’ preliminary injunction motion and Defendants’ motion to dismiss in connection with

the July 22 hearing, the parties have agreed on a briefing schedule for both motions as follows:

       a.       Defendants shall file their motion to dismiss on or before June 1, 2020.

       b.       Plaintiffs shall file their response to Defendants’ motion to dismiss on or before

                June 22, 2020.

       c.       Defendants shall file their reply in support of their motion to dismiss on or before

                July 6, 2020.

       d.       Defendants shall file their response to Plaintiffs’ preliminary injunction motion on

                or before June 4, 2020.

       e.       Plaintiffs shall file their reply in support of their preliminary injunction motion on

                or before June 25, 2020.




STIPULATED MOTION RE: BRIEFING SCHEDULE ON MOTIONS - 2
            Case 1:20-cv-00184-DCN Document 27 Filed 05/15/20 Page 3 of 4




       6.       Pursuant to Local Civil Rule 6.1, the parties request that the Court approve this

stipulated briefing schedule.

 DATED: May 15, 2020.                             DATED: May 15, 2020.

 STATE OF IDAHO                                   AMERICAN CIVIL LIBERTIES UNION OF
 OFFICE OF THE ATTORNEY GENERAL                   IDAHO FOUNDATION


 By: /s/ Steven L. Olsen                          By: /s/ Ritchie A. Eppink
       STEVEN L. OLSEN                                   RITCHIE A. EPPINK
       Deputy Attorney General                           Counsel for Plaintiffs
       Counsel for Defendants




STIPULATED MOTION RE: BRIEFING SCHEDULE ON MOTIONS - 3
         Case 1:20-cv-00184-DCN Document 27 Filed 05/15/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 15, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

 Richard Eppink                               Elizabeth Prelogar
 AMERICAN CIVIL LIBERTIES UNION               COOLEY LLP
 OF IDAHO FOUNDATION                          1299 Pennsylvania Ave., NW
 P.O. Box 1897                                Suite 700
 Boise, ID 83701                              Washington D.C. 20004-2400
 REppink@acluidaho.org                        eprelogar@cooley.com

 Gabriel Arkles                               Andrew Barr
 Jame Esseks                                  COOLEY LLP
 Chase Strangio                               380 Interlocken Crescent, Ste. 900
 AMERICAN CIVIL LIBERTIES FOUNDATION          Broomfield, CO 80021-8023
 125 Broad St.                                abarr@cooley.com
 New York, NY 10004
 garkles@aclu.org                             Catherine West
 jesseks@aclu.org                             LEGAL VOICE
 cstrangio@aclu.org                           907 Pine Street, Unit 500
                                              Seattle, WA 98101
 Kathleen Hartnett                            cwest@legalvoice.org
 COOLEY LLP
 101 California Street, 5th Floor
 San Francisco, CA 94111-5800
 khartnett@cooley.com


                                               /s/ Steven L. Olsen
                                               STEVEN L. OLSEN




STIPULATED MOTION RE: BRIEFING SCHEDULE ON MOTIONS - 4
